Appellant was convicted in the corporation court of the city of Marlin of the offense of disturbing the peace, and his punishment assessed at a fine of one dollar; from which judgment he appealed to the county court, executing an appeal bond. The conditions of the bond appear to comply with article 889, Acts Twenty-seventh Legislature, page 291, except that the sureties bind themselves to pay the sum of forty dollars. The statute provides that said bond "shall not in any case be for a less sum that fifty dollars." This is a statutory requisite, and the bond executed under it must comply with the statute. Appellant insists that it is an appearance bond, and that he should be permitted to execute a new bond. While it is true it is an appearance bond, still the bond must be executed at the time of the perfecting of the appeal, and in the terms of the law. Accordingly we hold that the county court did not err in dismissing appellant's appeal. The judgment is affirmed.
Affirmed.
[Appellant's motion for rehearing overruled without a written opinion. — Reporter.]